                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RENEA BARRINGER LAXTON,                        )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )
                                               )           1:18CV446
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
                      Defendant.               )

                                           ORDER

       On May 29, 2019, in accordance with 28 U.S.C. § 636(b), the Recommendation of the

United States Magistrate Judge was filed and served on the parties in this action, and a copy

was given to the Court. (ECF Nos. 15, 16.)

       Within the time limitation set forth in the statute, counsel for Plaintiff objected to the

Recommendation. (ECF No. 17.)

       The Court has made a de novo determination which is in accord with the Magistrate

Judge’s report. The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that the Plaintiff’s motion for a judgment reversing or

modifying the decision of the commissioner of social security, or remanding the cause for a

rehearing, (ECF No.10), is DENIED, that the Defendant’s motion for judgment on the

pleadings, (ECF No. 12), is GRANTED, that the final decision of the commissioner be

upheld, and that this action is DISMISSED with prejudice. A Judgment dismissing this

action will be entered contemporaneously with this Order.

       This, the 18th day of June 2019.


                                            /s/ Loretta C. Biggs
                                            United States District Judge
